DETAILED ACTION
Regarding Claims 1-27. (Cancelled)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11054256 in view of Safdar, US-PGPUB 20150100273. Although the conflicting claims are not identical, the sole difference between most of the claims of the instant application and the US Pat is a minor variation in the claim language. As such, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have written the claims in a slightly varying way that has the same claim content. Furthermore, although the US Pat is silent in regards to the approximated roughness profile is distributed to a user in the form of a visual representation, and wherein the visual representation comprises a map representing road roughness in accordance with a predetermined key, Safdar discloses said limitations as shown below in the rejection. As such, it would have been obvious to use the teachings of Safdar in the US Pat so to assist the driver of the vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “processing the acceleration data…..statistically” and “utilizing a first speed-based conversion equation……in accordance with the roughness index“, but said limitations are genus claims, broadly claiming all possible ways to perform the said conversion, the scope which goes beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.       Claims 28-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 28 (as a representative claim), we recognize that the limitations “the first vehicle belonging to a first class of a plurality of defined different classes of vehicles, the first class of vehicles being associated with a first set of speed-based conversion equations wherein each of the speed-based conversion equations in the first set relates to a different speed, and each of the other classes of the plurality of defined different classes of vehicles being associated with a respective corresponding set of speed-based conversion equation, 
processing the acceleration data, to provide a value for a parameter relating to the acceleration data for the portion of the road, the parameter being a dimensionless statistical parameter obtained by processing the z-axis acceleration data statistically, and utilizing a first speed-based conversion equation, which is selected based on the speed data from the first set of speed-based conversion equations, to convert said parameter value into the approximation of the roughness figure for the portion of the road in accordance with the roughness index, so that data received from vehicles belonging to the different classes of vehicles traveling along the portion of the road, or vehicles travelling at different speeds along the portion of the road are comparable,” are abstract ideas, as they are combination of mathematical usage and mental process. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “receiving speed data of a first vehicle travelling along the portion of the road and receiving, from a measuring device carried on the first vehicle, measured acceleration data of the device perpendicular to the road surface,” “a central backend, a fleet of vehicles comprising a first class of vehicles and other classes of vehicles, the first class of vehicles comprising at least a first vehicle, at least the first vehicle comprising a measuring device configured to measure acceleration data perpendicular to the portion of the road, and a radio frequency (RF) transmitting device configured to communicate with the central backend, a memory arrangement, and a processor” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality, and a recitation of general purpose computer for implementing the abstract idea. The claims also do not improve the functioning of any devices or processor. Furthermore, due to the lack of sufficient details in regard to the genus limitations (as discussed above), the claims do not improve any technology.  Applicant is advised that in order to be eligible under the "improvement" criteria, both the original disclosure and the claims must show sufficient details (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017)). In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “receiving speed data of a first vehicle travelling along the portion of the road and receiving, from a measuring device carried on the first vehicle, measured acceleration data of the device perpendicular to the road surface,” “a central backend, a fleet of vehicles comprising a first class of vehicles and other classes of vehicles, the first class of vehicles comprising at least a first vehicle, at least the first vehicle comprising a measuring device configured to measure acceleration data perpendicular to the portion of the road, and a radio frequency (RF) transmitting device configured to communicate with the central backend, a memory arrangement, and a processor” but said limitations are merely directed to data collection activity, recited at high level of generality, and a recitation of general purpose computer for implementing the abstract idea that are well-understood, routine and conventional. As such, the additional elements do not amount to significantly more than the abstract idea.
          In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 30-33, 36, 38, 41, 42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN104792937 (hereinafter Liu) (machine-translated English version, as best as understood) (cited by the Applicant) in view of Akashi et al., US-PGPUB 2016/0060824 (hereinafter Akashi) and Forslof, US-PGPUB 2015/0260614 (hereinafter Forslof)

          Regarding Claims 28 and 42. Liu discloses providing, for a portion of a road, an approximation of a roughness figure in accordance with a roughness index (Abstract, road section), comprising:

receiving speed data of a first vehicle travelling along the portion of the road (page 3, (3), test vehicle speed), and receiving, from a measuring device carried on the first vehicle, measured acceleration data of the device perpendicular to the road surface (page 3, (4), Z-acceleration);

processing the acceleration data, to provide a value for a parameter relating to the acceleration data for the portion of the road, the parameter being a dimensionless statistical parameter obtained by processing the z-axis acceleration data statistically (page 3, lines 106-108, average power spectral density);

and utilizing a first speed-based conversion equation, which is selected based on the speed data from the first set of speed-based conversion equations, to convert said parameter value into the approximation of the roughness figure for the portion of the road in accordance with the roughness index, the first vehicle belonging to a first class of a vehicle (page 5, lines 186-187), the first class of vehicles being associated with a first set of speed-based conversion equations wherein each of the speed-based conversion equations in the first set relates to a different speed,  (page 4, selecting the appropriate speed correction coefficient depending on the speed; page 6, lines 226-242; various equations utilizing speed correction coefficient are conversion equations; page 4, comfort index)

Liu does not disclose roughness index, and does not disclose a central backend,
a fleet of vehicles each comprising a measuring device for measuring acceleration data to the portion of the road and for providing speed data of the vehicle along the portion of the road and each of the other classes of the plurality of defined different classes of vehicles being associated with a respective corresponding set of speed-based conversion equations, so that data received from vehicles belonging to the different classes of vehicles traveling along the portion of the road, or vehicles travelling at different speeds along the portion of the road are comparable.

Akashi discloses determining the condition of the road (Abstract), which includes using IRI for evaluating comfortableness of a traveling vehicle (Paragraphs [0015]-[0017])

Forslof discloses a system for providing, for a portion of a road, an approximation of a roughness figure in accordance with a roughness index (Abstract; Paragraph [0024]), the system comprising: a central backend (Figs. 1, 3, 30; Paragraphs [0024]; [0034]),
a fleet of vehicles each comprising a measuring device for measuring acceleration data to the portion of the road and for providing speed data of the vehicle along the portion of the road (Paragraph [0029]; Paragraph [0032]; Fig. 1, 10’s), and calibrating each combination of measuring unit type and vehicle type for different speeds (Abstract; Paragraph [0030]-[0031])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Akashi and Forslof with Liu and 
accurately approximate the roughness figure for the portion of the road in accordance with the roughness index of the international road quality standard, and have a central backend, a fleet of vehicles each comprising a measuring device for measuring acceleration data to the portion of the road and for providing speed data of the vehicle along the portion of the road and define a plurality of classes of vehicles and wherein a respective set of speed-based conversion equations is pre-derived for each class of vehicle defined, so as to accurately determine the road condition, so that data received from vehicles belonging to the different classes of vehicles traveling along the portion of the road, or vehicles travelling at different speeds along the portion of the road are comparable.

          Regarding Claim 30. Liu discloses each speed-based conversion equation of the first set is pre-derived (page 6 (6), lines 226-232, equations including the speed correction coefficients are pre-derived) by a plurality of adjacent reference portions (page 3, (6), lines 100-102, before and after 1.5 sec can considered as reference portions, since those portions do not have the bump and also can be compared to when there is a road bump) to obtain an actual acceleration data perpendicular to the road section (page 3, (4) Z-axis acceleration);

Akashi discloses determining the condition of the road (Abstract), which includes using IRI for evaluating comfortableness of a traveling vehicle (Paragraphs [0015]-[0017])

The modified Liu does not disclose utilizing a measured roughness profile in accordance with the roughness index of a reference road section having varying roughness and comprising a plurality of adjacent reference portions, to obtain an actual roughness figure for each reference portion, obtaining acceleration data perpendicular to the road section from a first reference measuring device mounted on a first reference vehicle, having been driven along the reference road section at a respective one of the different predetermined speeds, and determining a reference parameter value relating to the acceleration data for each adjacent portion of the reference road section, and
deriving a relationship between the reference parameter values and the actual roughness figures for all the reference portions.

Forslof discloses utilizing a measured roughness profile in accordance with the roughness index of a reference road section having varying roughness (Abstract; Paragraph [0036]) and comprising a plurality of adjacent reference portions, to obtain an actual roughness figure for each reference portion (Abstract, road condition class for each positions; Paragraphs [0024]-[0026], aggregated level, road links, road sections), obtaining acceleration data of the road section from a first reference measuring device mounted on a first reference vehicle, having been driven along the reference road section at a respective one of the different predetermined speeds (Paragraphs [0030]-[0031]), and determining a reference parameter value relating to the acceleration data for each adjacent portion of the reference road section (Paragraph [0032], accelerometer), and deriving a relationship between the reference parameter values and the actual roughness figures for all the reference portions (Abstract; Paragraphs [0003]-[0014]; Paragraph [0035]-[0036], calibration data the pre-defined relations between vehicle movement quantities and road condition class)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Forslof with the modified Liu and utilize a measured roughness profile in accordance with the roughness index of a reference road section having varying roughness and comprising a plurality of adjacent reference portions, to obtain an actual roughness figure for each reference portion, obtaining acceleration data perpendicular to the road section from a first reference measuring device mounted on a first reference vehicle, having been driven along the reference road section at a respective one of the different predetermined speeds, and determining a reference parameter value relating to the acceleration data for each adjacent portion of the reference road section, and derive a relationship between the reference parameter values and the actual roughness figures for all the reference portions, so as to accurately determine the road condition.

          Regarding Claim 31. Liu discloses the first set of conversion equations is loaded onto a memory arrangement of the measuring device and wherein a local controller of the measuring device selects the first speed-based conversion equation from the first set of conversion equations and converts the parameter value into the approximation of the roughness figure in accordance with the roughness index (page 4, selecting the appropriate speed correction coefficient depending on the speed; page 6, lines 226-242; various equations utilizing speed correction coefficient are conversion equations; page 4, comfort index)

          Regarding Claim 32. Liu discloses the plurality of classes of vehicles includes at least some of: small hatchbacks, medium hatchbacks, small sedans, medium sedans, sports utility vehicles (SUVs), minibuses, and pick-up trucks (page 5, lines 186-187). Note that this claim limitations is generic and does not relate specifically to any of the recited vehicle types.

          Regarding Claim 33. Liu discloses the measuring device is mounted fast on the vehicle, so that it moves in sympathy with the vehicle (page 5, lines 188-190)

          Regarding Claim 36. Forslof discloses the roughness index is one of International Roughness Index (IRI) and Half Car Index (HRI) (Paragraph [0036])

          Regarding Claim 38. Liu discloses the approximated roughness figures of adjacent portions of the road section are combined to generate an approximated roughness profile of the road section in accordance with the roughness index (page 3, lines 100-103, before and after the bumping point)

          Regarding Claim 41. Liu disclose a road section (Abstract, road section). Although Liu does not explicitly disclose the portion of the road is from 1m to 100m, it would have been obvious to designate the said length of the portion of the road, absent criticality, depending on the designer’s choice and criteria for accurately assessing the roughness profile.

          Regarding Claim 44. Forslof discloses the measuring device is a vehicle telematics device (Paragraphs [0032]-[0037])

          Regarding Claim 45. Forslof discloses the backend comprises the memory arrangement (Figs 2 and 3)       

          Regarding Claims 46 and 47. Liu discloses a non-transitory computer readable medium with a computer program having a program code for performing the method of claim 28 when the program runs on a processor (page 5, lines 195-197, Matlab; obviously uses a processor)

10.          Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN104792937 in view of Akashi, US-PGPUB 2016/0060824 as applied to Claim 8, and further in view of Malalur et al., US Pat No. 8,457,880 (hereinafter)

          Regarding Claim 34. Liu discloses the measuring device is a vehicle telematics device concealed by a body of the vehicle and comprising a three-axis accelerometer, Global Positioning System (GPS) that measures latitude, longitude and speed data of the telematics device, a local processor with an associated memory arrangement and a radio frequency (RF) transceiver enabling wireless data communications between the device and a central backend (page 2, lines 75-78)

Forslof discloses a satellite-based navigation system where the measured values of the measuring units mounted on the vehicles are communicated to the server 30 (Fig. 1)

The modified Liu does not disclose a three-axis accelerometer and three-axis gyroscope 

Malalur discloses road surface quality monitoring and a vehicle telematics device concealed by the body of the vehicle, which includes using a three-axis accelerometer and three-axis gyroscope (Figs. 1 and 2; Col. 7, lines 10-33; Col. 2, lines 32-37)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Malalur and the modified Liu and use vehicle telematics device concealed by the body of the vehicle which comprises a three-axis accelerometer, three-axis gyroscope and Global Positioning System (GPS), that measures latitude, longitude and speed data of the telematics device, a local processor with an associated memory arrangement and a radio frequency (RF) transceiver enabling wireless data communications between the device and a central backend, so as to accurately determine the road condition that is energy-efficient. 

          Regarding Claim 35. Forslof discloses the acceleration data and speed data are transmitted periodically via the transceiver to the central backend, to be processed (Paragraph [0034])

          Regarding Claim 37. Forslof discloses the local processor of the telematics device is utilized to process the acceleration data to provide the parameter value, and wherein parameter values of adjacent portions are transmitted periodically via the RF transceiver to the central backend to be converted into the approximation of the roughness figure in accordance with the roughness index (Paragraphs [0032]-[0037])

11.          Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, CN104792937 in view of Akashi, US-PGPUB 2016/0060824 and Forslof, US-PGPUB 2015/0260614 as applied to Claim 38, and further in view of Safdar et al., US-PGPUB 20150100273 (hereinafter Safdar)

          Regarding Claim 39 and 40. The modified Liu does not disclose the approximated roughness profile is distributed to a user in the form of a visual representation, and wherein the visual representation comprises a map representing road roughness in accordance with a predetermined key.

Safdar disclose roughness profile is distributed to a user in the form of a visual representation, and wherein the visual representation comprises a map representing road roughness in accordance with a predetermined key (Paragraph [0094], Fig. 10, contrast shown in the map. Also, high speed and intense change)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Safdar in the modified Liu and have the approximated roughness profile distributed to a user in the form of a visual representation, and wherein the visual representation comprises a map representing road roughness in accordance with a predetermined key, so as to assist the driver of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865